Title: To John Adams from David Campbell, 2 July 1797
From: Campbell, David
To: Adams, John



Sir
State of Tennessee July 2d. 1797—

With this letter you will receive an Address from part of the Citizens of the State of Tennessee, under my signature. I being appointed by a very respectable body of people to draw up, and forward the same, it becomes my Duty to transmit it to your Excellency.
I have the honour to be with very / great Respect / Your Excellency’s / Most Obt. Hbl. Servt.

David Campbell